Citation Nr: 0303343	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  98-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for signs and symptoms 
of chronic disability of the respiratory system, as 
manifestations of an undiagnosed illness.  

2.  Entitlement to service connection for chronic bilateral 
eye pain with discharge, as a manifestation of an undiagnosed 
illness.  

3.  Entitlement to service connection for chronic pain of the 
elbows, as a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to July 
1973, and from July 1991 to November 1991.  The veteran 
served in the Southwest Asia Theater of Operations from July 
23, 1991, to October 28, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  

A personal hearing was conducted before a Hearing Officer at 
the Manchester, New Hampshire, RO in December 1997; a 
transcript of that hearing is of record.

In March 2001, Board remanded the veteran's case to the RO 
for further evidentiary development.  The requested 
development was completed and, in a March 2002 rating 
decision, the RO continued to deny the claims on appeal.  In 
April 2002, the RO issued a Supplemental Statement of the 
Case (SSOC) in which it continued to deny the veteran's 
claims on appeal.  The claims folder was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  The veteran has known clinical diagnoses of asthma and 
emphysema, which the competent medical evidence of record 
does not relate to active military service.

2.  The veteran has known clinical diagnoses of 
keratoconjunctivitis sicca, low risk glaucoma, operculum, and 
lattice degeneration, which the competent medical evidence of 
record does not relate to active military service.

3.  The veteran has a known clinical diagnosis of bilateral 
epicondylitis, which the competent medical evidence of record 
does not relate to active military service.


CONCLUSIONS OF LAW

1.  Neither asthma nor emphysema was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  The veteran's diagnosed asthma and emphysema do not meet 
legal criteria as manifestations of undiagnosed illnesses 
incurred in active service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.317 (2002).

3.  Keratoconjunctivitis sicca, low risk glaucoma, operculum, 
and lattice degeneration were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303.

4.  The veteran's diagnosed keratoconjunctivitis sicca, low 
risk glaucoma, operculum, and lattice degeneration do not 
meet legal criteria as manifestations of undiagnosed 
illnesses incurred in active service in Southwest Asia during 
the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

5.  Bilateral epicondylitis was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303.

6.  The veteran's diagnosed bilateral epicondylitis does not 
meet legal criteria as a manifestation of an undiagnosed 
illness incurred in active service in Southwest Asia during 
the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether further remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the supplemental 
statements of the case (SSOCs), and associated correspondence 
issued since the veteran filed his claims, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  The veteran was advised 
that if he adequately identified relevant records with names, 
address and approximate dates of treatment that the RO would 
attempt to obtain evidence on his behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence dated in May 2001.  Moreover, 
the RO identified the evidence obtained and considered in 
denying the veteran's claims in the SSOC issued in April 
2002.  It appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).


II.  Factual background

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, from July 
1991 to October 1991.  

A review of the service medical records fails to disclose 
complaints of, treatment for, or diagnoses of any of the 
claimed disorders.  

The veteran was seen in the VA eye clinic in August 1994 with 
complaints of irritation of the eyes and a white discharge 
substance.  He underwent a Persian Gulf examination in August 
1994.  The diagnoses were bronchial asthma and 
conjunctivitis.  Pulmonary function tests conducted in August 
1994 revealed dyspnea on exertion.  

VA outpatient treatment records dated from August 1995 to 
February 1997 show that the veteran was seen with complaints 
of shortness of breath, wheezing, elbow pain, and burning and 
itching of the eyes.  

The veteran was accorded a VA respiratory examination in 
February 1996.  He denied exposure to oil well fires.  He 
said that, since his return from the Gulf War, he had noticed 
chest tightness and wheezing with exertion.  The impression 
was mild asthma with modest disability.  

The veteran was accorded a VA eye examination in February 
1996.  He complained of mucus buildup in the left eye times 
five years.  He reported a dull ache of the eye and swelling.  
The diagnosis was pinguecula and lipid deposition, both eyes, 
consistent with climatic exposue.  

In a statement dated in August 1996, the veteran's spouse 
stated that his left eye had been "blood shot" since his 
return from the Gulf War.  His eye would also discharge a 
white substance and become swollen.  Breathing had been very 
difficult for the veteran since his return from the Gulf War.  

During his December 1997 personal hearing before a DRO, the 
veteran testified that he experienced a chronic aching in his 
elbows.  He stated that his eyes often became irritated, red, 
and itchy, with occasional swelling.  The eyes also 
manifested a mucus discharge.  He said he did not have asthma 
prior to active military service.  He currently experienced 
shortness of breath on exertion, and could not walk fast.  

The veteran was accorded a VA general examination in January 
1998.  He stated that he had developed pain in his elbows in 
1992, shortly after his return from the Gulf War.  Range of 
motion was reportedly normal.  X-rays of the elbows were 
normal.  No diagnosis was provided. 

VA outpatient treatment records dated from August 1999 to 
June 2001 show that the veteran was seen with various 
complaints, to include elbow, respiratory, and eye 
symptomatology.  He was diagnosed with dry eye syndrome and 
asthma.

A VA eye examination was performed in July 2001.  The veteran 
complained of an occasionally red and inflamed left eye.  He 
said the symptoms of mild discomfort and discharge had begun 
in 1993 or 1994, just after his return from the Gulf War.  
The veteran was diagnosed with keratoconjunctivitis sicca, 
both eyes, and likely pingueculitis; low risk glaucoma; 
operculum, lattice degeneration, right eye, and refractive 
error with presbyopia.  

The veteran was accorded a VA respiratory disease examination 
in August 2001.  He stated that his duties while in the 
Persian Gulf region were to clean ammunition and artillery, 
which included jet spraying and cleansing of the artillery 
and ammunition.  As a result he was exposed to and inhaled 
the mist from the cleaning process.  He first noticed 
respiratory symptoms in 1993, which included increased 
shortness of breath with exertion and increased hoarseness.  
He was a smoker of one pack per day for twenty-five years, 
and had reduced to one-half pack per day.  His breath sounds 
were clear and there was no evidence of wheezing.  The 
examiner stated that the veteran suffered from exertional 
dyspnea, which was a very nonspecific clinical finding.  
Given the veteran's historical complaints coupled with the 
objective findings, he opined that the veteran suffered from 
emphysema, possibly with a restrictive airway component.  The 
examiner stated that the veteran most likely suffered from 
early onset emphysema, most likely propagated by his heavy 
smoking history.  However, he could not say for sure whether 
any potential exposures he might have had in the Persian Gulf 
might have contributed.  In his addendum to that report, the 
examiner again stated that it was more than likely that the 
veteran's breathing problems were due to emphysema related to 
smoking.  

The veteran was accorded a VA joints examination in August 
2001.  He complained of pain with associated weakness, 
stiffness, and occasional swelling.  He said he experienced 
flare-ups about twice a month.  The elbows were tender over 
the medial and lateral aspects along the epicondylar 
insertions.  This was noted to be consistent with mild 
epicondylitis.  X-rays were normal.  The diagnosis was 
bilateral elbow pain without any known diagnostic entity 
being the etiology.  In an addendum to that report, the 
examiner clarified the diagnosis should read bilateral 
epicondylitis.  

III.  Pertinent law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2002).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the present case, the veteran appears to be asserting, in 
the alternative, direct service connection under the 
aforementioned provisions of law, and also that he suffers 
from disabilities which are manifestations of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness.  The effective 
dates of all of the cited amendments was March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2002), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in 
which the functions affected, 
anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, supra.  

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); See also Soyini v. Derwinski, supra; Sabonis 
v. Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a);  See Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2002)).

IV. Legal analysis

A.  Respiratory disorder

The veteran contends that, since returning from the Persian 
Gulf region, he has suffered from breathing problems.  
According to the veteran, he did not have asthma or 
respiratory symtomatology prior to July 1991, when he was 
stationed in the Southwest Asia.

The competent medical evidence of record indicates that he 
has been diagnosed and treated for a respiratory condition 
since 1994.  Signs or symptoms involving the respiratory 
system qualify as manifestations of undiagnosed illness under 
the current version of 38 C.F.R. § 3.317(b).  However, a 
grant of service connection pursuant to the current statute 
and regulation requires objective indications of a chronic 
disability that is not attributable to a known clinical 
diagnosis.  In the present case, the veteran's respiratory 
disorder has been attributed, by professional medical 
personnel, to a known clinical diagnoses, specifically, 
asthma and emphysema.  

Since the veteran has current diagnoses as to his claimed 
respiratory disorder, he is not entitled to service 
connection for a chronic disability as a result of an 
undiagnosed illness under 38 C.F.R. § 3.317.  See VAOPGCPREC 
8-98 (Aug. 3, 1998), 63 Fed. Reg. 56,703 (1998), holding that 
the law authorizing service connection on a presumptive basis 
for disability arising in Persian Gulf War veterans due to 
undiagnosed illness may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
even if the diagnosis may be characterized as poorly defined.

The Board has also considered whether the veteran may be 
granted direct service connection for his respiratory 
disorder, diagnosed as asthma and emphysema, based upon 
incurrence or aggravation during active military service.  
However, there is no evidence in the service medical records 
of any complaint of, treatment for, or diagnosis of asthma or 
emphysema.  The first evidence of any complaint of, or 
treatment for a respiratory disorder was in 1994, 
approximately three years after service.  Moreover, the 
competent medical evidence of record does not attribute the 
veteran's post-service asthma and emphysema to any incident 
of active service.  

Inasmuch as there is no evidence that a respiratory disorder 
to include asthma and emphysema was incurred in or aggravated 
by active military service, service connection must denied on 
a direct basis.

B.  Chronic bilateral eye disorder

The veteran contends that, since returning from the Persian 
Gulf region, he has suffered from a chronic bilateral eye 
disorder.  According to the veteran, he did not have the 
claimed disorder prior to 1991, when he was stationed in the 
Southwest Asia.

As discussed above, service connection may be granted if the 
evidence establishes that the veteran's claimed disability 
was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  The Board also notes again that service connection 
under 38 C.F.R. § 3.317 requires objective indications of a 
chronic disability that is not attributable to a known 
clinical diagnosis.

However, as in the case of the veteran's respiratory disorder 
diagnosed as asthma and emphysema, his chronic bilateral eye 
disorder has been attributed to known clinical diagnoses of 
pinguecula, lipid deposition, and keratoconjunctivitis by 
medical professionals, on several occasions, all after the 
veteran's active duty service.  Therefore, the veteran is not 
entitled to service connection for a chronic disability due 
to an undiagnosed illness pursuant to 38 C.F.R. § 3.317.

In addition, the Board has also considered whether the 
veteran may be entitled to direct service connection for his 
bilateral eye disorder.  However, there is no evidence in the 
service medical records of any complaint of, treatment for, 
or diagnosis of chronic bilateral eye disorder.  The first 
evidence of any complaint of, or treatment for a bilateral 
eye disorder was in 1994, approximately three years after 
service.  Moreover, the competent medical evidence of record 
does not attribute the veteran's post-service eye disorders 
to any incident of active service.  

Inasmuch as there is no evidence that a chronic eye disorder 
was incurred in or aggravated by active military service, 
service connection must denied on a direct basis.  

C. Chronic pain of the elbows 

The veteran contends that, since returning from the Persian 
Gulf region, he has suffered from a bilateral elbow pain.  
According to the veteran, he did not have any elbow pain 
prior to 1991, when he was stationed in the Southwest Asia.

Here, the evidence of record establishes that the veteran's 
complaints of chronic bilateral elbow pain have been 
attributed to a known disease entity.  Based upon clinical 
findings contained in the August 2001 VA examination report, 
the veteran was diagnosed as having bilateral epicondylitis.  

Since the cause of the veteran's elbow pain has been 
clinically diagnosed, he is not entitled to service 
connection for chronic elbow pain as a manifestation of an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.

As above, the Board has also considered whether the veteran 
may be entitled to direct service connection for his 
bilateral epicondylitis.  However, there is no evidence in 
the service medical records of any complaint of, treatment 
for, or diagnosis of bilateral epicondylitis.  The first 
evidence of any complaint of, or treatment for bilateral 
elbow pain was several years after service.  Moreover, the 
competent medical evidence of record does not attribute the 
veteran's post-service bilateral epicondylitis to any 
incident of active service.  

Inasmuch as there is no evidence that bilateral epicondylitis 
was incurred in or aggravated by active military service, 
service connection must denied on a direct basis.  

ORDER

Entitlement to service connection for signs and symptoms of 
the respiratory system, as manifestations of an undiagnosed 
illness is denied.  

Entitlement to service connection for chronic bilateral eye 
pain with discharge, as a manifestation of an undiagnosed 
illness is denied.  

Entitlement to service connection for chronic pain of the 
elbows, as a manifestation of an undiagnosed illness is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


?	 


